Exh.h.12 KEELEY FUNDS, INC. FIRST AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS FIRST AMENDMENT is made and entered into as of this [] day of [], 2007 to the Fund Administration Servicing Agreement, dated October 1, 2006 (the “Fund Administration Servicing Agreement”) by and between KEELEY FUNDS, INC., a Maryland corporation (the “Company”) and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into a Fund Administration Servicing Agreement; and WHEREAS, the Company and USBFS desire to amend said Agreement; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. KEELEY FUNDS, INC. U.S. BANCORP FUND SERVICES, LLC By: By: Name: Name: Title: Title: Exhibit A to the Keeley Funds, Inc. Fund Administration Servicing Agreement Fund Names Name of Series Date Added KEELEY Small-Mid Cap Value Fund [] KEELEY Mid Cap Value Fund 8-15-2005 KEELEY All Cap Value Fund 6-14-2006
